Electronically Filed
                                                         Supreme Court
                                                         SCWC-29553
                                                         21-MAY-2013
                                                         09:49 AM


                             SCWC-29553

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          HIROKAZU NAKAJIMA,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

                            AKI NAKAJIMA,
                    Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (ICA NO. 29553; FC-DIVORCE NO. 05-1-0587)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

            Petitioner/plaintiff-appellant Hirokazu Nakajima’s
application for writ of certiorari, which was filed on April 9,
2013, is hereby accepted.
            No oral argument will be heard in this case.     Any party
may, within ten days and pursuant to Rule 34(c) of the Hawai#i
Rules of Appellate Procedure, move for retention of oral
argument.
            DATED: Honolulu, Hawai#i, May 21, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack